Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 4, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  152889                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  BETTINA WINKLER, by her next friends                                                                      Joan L. Larsen,
  HELGA DAHM WINKLER and MARVIN                                                                                       Justices
  WINKLER,
           Plaintiff-Appellant,
  v                                                                 SC: 152889
                                                                    COA: 323511
                                                                    Oakland CC: 2014-141112-CZ
  MARIST FATHERS OF DETROIT, INC., d/b/a
  NOTRE DAME PREPARATORY HIGH
  SCHOOL AND MARIST ACADEMY,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 12, 2015
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing: (1) whether the doctrine of ecclesiastical abstention involves a question of a
  court’s subject matter jurisdiction over a claim, compare Lamont Community Church v
  Lamont Christian Reformed Church, 285 Mich. App. 602, 616 (2009), with Dlaikan v
  Roodbeen, 206 Mich. App. 591, 594 (1994); (2) whether the Court of Appeals correctly
  concluded that consideration of plaintiff’s challenge to defendant’s admission decision
  would have impermissibly entangled the trial court “in questions of religious doctrine or
  ecclesiastical polity,” Dlaikan, 206 Mich. App. at 594; and (3) whether this Court should
  overrule Dlaikan, and if so, on what basis. The parties should not submit mere
  restatements of their application papers.

        Persons or groups interested in the determination of the issues presented in this
  case may move the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 4, 2016
           t1101
                                                                               Clerk